Citation Nr: 1115467	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  10-31-118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel












INTRODUCTION

The Veteran served on active duty from March 1968 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefit sought on appeal.

Although the Veteran requested a hearing before the Board in his VA Form 9, dated in July 2010, the record reflects that he failed to report for a scheduled Board hearing on March 4, 2011, without explanation.  Therefore, the Board finds that a reasonable effort was made to afford the Veteran with his requested hearing and that further action is not required in this regard.


FINDING OF FACT

The Veteran's bilateral hearing loss was incurred in, or caused by, his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his hearing loss was caused by noise exposure during his military service.  Specifically, his contention is that he was routinely exposed to loud noise for long periods of time while serving as a jet engine mechanic, a flight crew engineer, and as a flight captain during his active service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  Service connection may be granted for any disorder diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  In order to establish service connection for the claimed disorder, competent evidence must show (1) the existence of a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2010).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

Service connection may also be granted for certain chronic diseases, including organic diseases of the nervous system such as a sensorineural hearing loss, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  However, as discussed below, because there is insufficient evidence to show that the Veteran's hearing loss was manifest to a degree of 10 percent or more during the first year following separation from service, service connection on a presumptive basis is not warranted in this case.  See 38 U.S.C.A. §§ 1101, 1112, 1137(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

With respect to the first element of the Shedden test, current disability, the results of the Veteran's September 2009 VA audiological examination are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
50
55
60
LEFT
15
20
45
55
55

Additionally, the Veteran scored 96 percent for the right ear and 88 percent for the left ear on the speech perception test.  The examination results revealed that the Veteran has bilateral sensorineural hearing loss for the high frequencies.  These findings establish that the Veteran currently suffers from bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2010).  See also Shedden, supra.

With respect to the second element of the Shedden test, in-service disease or injury, the Veteran's service treatment records (STRs) are devoid of evidence of treatment for, or complaints of, hearing loss.  Additionally, the Veteran's STRs reveal that he had normal hearing for VA purposes on his December 1971 separation examination. The results of that audiological examination are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
10
10
LEFT
5
0
0
10
25


The Board notes, however, that the Veteran's military occupational specialty (MOS) required that he spend long hours working in and around military aircraft.  Based on the era of the Veteran's service, his MOS, and lack of hearing protection, the Board will afford the Veteran the full benefit of the doubt and concede his exposure to acoustic trauma in service.  Accordingly, the second element of the Shedden test has been met.  See Shedden, supra.

With respect to the third element of the Shedden test, causal relationship, the first evidence of bilateral hearing loss is found in a January 2001 hearing test which revealed the following results, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
40
60
55
LEFT
30
15
50
50
55

The Veteran was subsequently afforded the VA audiological examination in September 2009, the results of which are recorded above.  At the outset of the examination report, the examiner indicated that he reviewed the Veteran's claims file.  The examiner noted that at separation, the Veteran's hearing was within normal limits for VA purposes.  The examiner then noted that along with tinnitus, the Veteran reported having difficulty understanding conversations and having to listen to the television at a loud volume.  The Veteran reported that he had been having trouble hearing conversations over the last 20 to 25 years.  After discussing the Veteran's military noise exposure, the examiner noted that the Veteran had subsequently worked as a truck driver but denied any significant occupational or recreational noise exposure.  Based on the Veteran's normal hearing examinations at enlistment and separation from active service, the examiner provided the opinion that the Veteran's current hearing loss is less likely as not the result of his active duty service.  

The Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to do so.  See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Moreover, while the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  The September 2009 VA audiologist provided an opinion that the Veteran's diagnosed tinnitus was at least as likely as not the result of his in-service noise exposure, due to his exposure to hazardous noise levels.  This opinion led to a grant of the Veteran's service connection claim for tinnitus.  At the same time, the examiner reached the negative conclusion regarding the Veteran's hearing loss.  However, the Veteran has provided several lay statements indicating that he had hearing loss at the time he was separated from service and that it had progressed since that time.  The Board finds the Veteran's reports of continuity of symptomatology since service to be credible.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).

The Board acknowledges the September 2009 VA examiner's opinion that the Veteran's current hearing loss is less likely than not the result of noise exposure during service.  However, after a careful review of the all of the medical and lay evidence of record, the Board, in its role as a finder of fact, finds that the Veteran's reports of in-service noise exposure and continuity of symptomatology since service are at least as persuasive as the VA examiner's opinion in determining the onset and etiology of his bilateral hearing loss.

Accordingly, considering all of the evidence of record, the Board finds that the Veteran's current hearing loss cannot be reasonably disassociated from his noise exposure during service, and as such, he meets all of the elements required for service connection.  As demonstrated by the September 2009 audiological examination results, he currently has hearing loss by VA standards.  See 38 C.F.R. § 3.385.  Additionally, he has consistently reported the incidents, i.e., noise exposure, in service that caused this condition.  There is no reason to doubt the credibility of the Veteran in reporting exposure to noise during service.  His service records are internally consistent, and it is facially plausible that he had significant exposure to loud military aircraft noise given his responsibilities as a jet engine mechanic, a flight crew engineer, and as a flight captain, while in service.  Moreover, he has provided competent and credible evidence of a continuity of symptomatology since service.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for bilateral hearing loss is granted.  

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  As the Veteran's claim for service connection has been granted, any failure in notifying or assisting him is harmless error.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


